Citation Nr: 0618631	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to January 14, 2000, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD) with depression.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1970 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted an increased rating of 100 percent 
for PTSD, effective January 14, 2000.  The veteran requested 
a Board hearing on his VA-Form 9, but later withdrew the 
request in September 2002.
 
In April 2004, the Board remanded this case for additional 
development, which subsequently was accomplished.  After the 
case was returned to the Board, the veteran submitted copies 
of receipts for certified mail without waiving RO 
jurisdiction.  However, as this evidence already was 
considered by the RO, and the directives of the remand were 
accomplished, this case is properly before the Board.

In the remand, the Board referred to issues involving notice 
of a rating decision denying service connection for 
pharyngitis and a right foot trauma, and a February 2000 
statement from the veteran indicating that he wanted 
reimbursement for private medical treatment.  These issues, 
again, are referred to the RO.


FINDINGS OF FACT

1.  Following an April 1998 rating decision, assigning a 50 
percent rating for PTSD with depression, the veteran filed a 
notice of disagreement, but did not perfect his appeal.

2.  The veteran's claim for entitlement to an increased 
evaluation for PTSD with depression was not received at the 
RO prior to January 14, 2000.

3.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable for PTSD 
with depression prior to January 14, 2000.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, assigning a 50 percent 
rating for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  An effective date prior to January 14, 2000 for the 100 
percent evaluation for PTSD with depression is not warranted.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
October 2001 rating decision, May 2002 statement of the case 
(SOC), and January 2006 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to a claim for entitlement to an 
earlier effective date for a 100 percent rating for PTSD.  
These documents essentially notified the veteran of the 
evidence needed to prevail on his claim.

In addition, in April 2004 and November 2004 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, and offered to assist him in obtaining any 
relevant evidence, and requested that he submit any evidence 
in his possession.  These letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The letters also gave notice of the requirements for 
establishing entitlement to an earlier effective date, 
satisfying one of the newly redefined elements of the VCAA, 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The requirement under Dingess/Hartman to provide 
notice of disability ratings was not included in the letters.  
However, the veteran is not prejudiced by this deficiency, as 
he has been awarded a 100 percent disability rating, and only 
contests the issue of the effective date.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letters dated in April 2004 
and November 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the October 2001 rating decision, the RO 
granted a 100 percent evaluation for PTSD with depression, 
effective January 14, 2000, which the veteran appealed.  In 
April 2004 and November 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  

While the notice provided to the veteran in 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
subsequent VA letters corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
notice was provided by the AOJ prior to the last transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the pertinent evidence includes a 
January 2000 private medical record.  The veteran provided a 
list of other treatment facilities where he had gone for his 
PTSD, which the RO requested in March 2005 and August 2005.  
The veteran was notified of these requests.  Three of the 
treatment providers responded that they had no records for 
the veteran; and two providers did not respond.  Based on the 
above, the Board finds that reasonable efforts have been made 
to obtain all available evidence.  The RO also requested 
medical records pertaining to a Social Security 
Administration (SSA) decision awarding Supplemental Security 
Income (SSI) benefits.  In November 2005, the SSA indicated 
that the veteran did not file for disability benefits, even 
though the record shows SSI benefits were awarded for PTSD in 
June 1991.  The veteran's case manager and private attorney 
also responded that they had no records regarding the 
veteran.  While some of the medical records listed on the 
evidence used in the SSA award were not obtained, most of the 
medical records already are reflected in the claims file.  
Moreover, the outstanding medical evidence is not relevant, 
as it dates back to the 1990's; only evidence dated within 
one year prior to the date of the veteran's increased rating 
claim is applicable to this claim.  Similarly, a VA treatment 
list, noting an emergency room visit in February 2000, which 
is not of record, has no bearing on this claim, as it is 
dated after the effective date already assigned.  Therefore, 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Under the circumstances of this 
case, however, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  
Specifically, the relevant issue is whether a 100 percent 
rating is applicable prior to January 14, 2000, not the 
present level of his disability.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for an earlier effective 
date; was notified of the respective responsibilities of VA 
and himself as it pertained to who was responsible for 
obtaining such evidence; and also was notified to submit all 
relevant evidence he had to the RO.  Additionally, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; and no further assistance 
to the veteran in developing the facts pertinent to the issue 
of an earlier effective date is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for PTSD with 
depression in April 1998, assigning a 50 percent rating, 
effective April 6, 1993.  In an October 2001 rating decision, 
the RO awarded a 100 percent rating for PTSD, effective 
January 14, 2000.  

The veteran contends, however, that the effective date for 
his award of a 100 percent rating for PTSD should be January 
20, 1999, the date he filed a notice of disagreement with the 
April 1998 rating decision.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving increases in 
disability compensation, the effective date will be the 
earliest date at which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim will be the effective date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The RO considered a January 14, 2000 private 
neuropsychological evaluation as an informal claim for an 
increased rating for PTSD.  The private psychologist found 
that because of the veteran's psychological, 
neuropsychological, and interpersonal problems, he was a very 
dysfunctional person and depended on others for subsistence.  
The psychologist also found that it was highly improbable, by 
the veteran's work history, that he would be employable in 
any competitive job market.  Mental disorders are evaluated 
based on occupational and social impairment.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  As the January 14, 2000 
evaluation was performed by a licensed psychologist and shows 
a reasonable possibility of supporting an increased 
evaluation for PTSD, it meets the criteria for an informal 
increased rating claim, pursuant to 38 C.F.R. § 3.157 (a) and 
(b)(2). 

Upon review, however, the veteran is not entitled to a 100 
percent rating for PTSD prior to the January 14, 2000 
evaluation.  

The veteran did not file any previous increased rating claim 
for PTSD prior to submitting the January 2000 evaluation.  
After the RO granted service connection for PTSD in April 
1998 and assigned a 50 percent rating, the veteran filed a 
timely notice of disagreement in January 1999.  The notice of 
disagreement is not considered a new claim, as the veteran 
contends, but rather is a step in the appeals process for the 
original service connection claim for PTSD.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  The RO 
issued the veteran a statement of the case and notified him 
that in order to continue his appeal he needed to submit a 
formal appeal.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (b).  As 
part of the statement of the case, the RO specifically 
directed the veteran to read the enclosed VA-Form 9 
instructions regarding the time limit for filing an appeal.  
The veteran, however, did not file a formal appeal; and the 
April 1998 rating decision became final.  See 38 C.F.R. § 
20.1103.  In other words, the appeals process for the 
original service connection claim ended; and a new increased 
rating claim was initiated when the veteran submitted the 
January 2000 evaluation.  

Under the circumstances of this case, the earliest possible 
effective date for the 100 percent evaluation is one year 
prior to the date of the January 2000 evaluation.  See 
38 C.F.R. § 3.400(o)(2).  However, based on the evidence, it 
was not factually ascertainable within one year prior to the 
date of the increased rating claim that a 100 percent 
evaluation was warranted for PTSD.  Specifically, there is no 
medical evidence pertaining to the veteran's psychiatric 
disabilities dated within one year from the January 14, 2000 
psychological evaluation.  Therefore, the proper effective 
date is the date of the new claim. 

For this and the reasons noted above, the Board finds that an 
effective date earlier than January 14, 2000 for a 100 
percent rating for PTSD with depression is not warranted in 
this case.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).


ORDER

Entitlement to an effective date prior to January 14, 2000, 
for the assignment of a 100 percent disability rating for 
PTSD with depression is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


